Fourth Court of Appeals
                                  San Antonio, Texas
                                      February 22, 2021

                                     No. 04-20-00465-CV

                        AMMONITE OIL & GAS CORPORATION,
                                    Appellant

                                               v.

                         RAILROAD COMMISSION OF TEXAS,
                                    Appellees

                From the 36th Judicial District Court, McMullen County, Texas
                              Trial Court No. M-18-0003-CV-A
                        Honorable Janna K. Whatley, Judge Presiding


                                        ORDER

        On February 10, 2021, appellee the Railroad Commission of Texas filed an unopposed
motion seeking leave to file an amended brief that conforms to the court’s citation preferences.
Appellee attached its amended brief to the motion. After consideration, appellee’s motion for
leave to file an amended brief is GRANTED, and appellee’s amended brief is deemed filed as of
February 10, 2021.

       It is so ORDERED on February 22, 2021.

                                                           PER CURIAM


       ATTESTED TO: __________________________
                    MICHAEL A. CRUZ,
                    CLERK OF COURT